Jenkins, J.
1. Where the verdict can be supported under any proper view or theory of the evidence, it will not be set aside as being contrary thereto. There was evidence sufficient to support the finding that the timber was unlawfully taken, and there was evidence, admitted without objection, as to its value, which authorizes the finding as to the amount of the injury sustained.
2. The defense set up by way of recoupment, whereby the defendant sought to recover the expenses alleged to have been incurred in guarding the skidder, by reason of the alleged previous words, acts, and threats of the plaintiff, should not have been limited by the charge to proof of his , previous acts; and for this reason the motion for a new trial should have been granted.

Judgment reversed.


Wade, O. J., and Lulce, J., concur.